Citation Nr: 0503509	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with degenerative disc disease and ankylosing of the 
spine, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in June 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in May 2003 and a 
substantive appeal was received in July 2003.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as chronic low back strain with degenerative 
disc disease and ankylosing of the spine, is productive of 
severe limitation of motion and some ankylosing of the spine, 
but without neurological symptoms or unfavorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for chronic low back strain with degenerative 
disc disease and ankylosing of the spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5295, 5293 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his service-connected disability.  A 
September 2002 RO letter, the May 2003 statement of the case, 
and the March 2004 supplemental statement of the case 
collectively informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The September 2002 letter addressed several 
service connection issues but also acknowledged his increased 
rating claim and advised the veteran to identify medical care 
providers and that VA would schedule a VA examination if 
necessary.  The statement of the case and supplemental 
statement of the case set forth applicable laws and 
regulations pertinent to his increased rating claim and 
clearly informed the veteran of the criteria for a higher 
rating. 

The Board also notes that the September 2002 letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in September 2002 and 
the initial rating decision was issued in November 2002.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records.  As 
the veteran has been afforded a VA examination, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Of record are private medical reports documenting treatment 
for low back pain in 2001 and 2002.  A January 2002 entry 
refers to severe neuropathy in both legs related to nerve 
damage associated with colon surgery some years before.  It 
was also  reported that the veteran was taking Naproxen, 
Robaxin and Vicodin, but that these medications had not 
controlled the pain adequately.  Injections of various 
medications were administered.  

The medical evidence of record shows that the veteran 
underwent a VA examination in October 2002.  The veteran 
reported chronic daily back pain with eight bad days per 
month, usually secondary to activity or bad weather.  He 
takes pain medications three times a day during acute spasms.  
He denied any radicular type symptoms or neurosensory 
symptoms in his lower extremities.  He denied bowel or 
bladder disorder or any bowel or bladder problems related to 
coughing, laughing or sneezing.  The veteran stated that his 
knee disabilities limited him more in walking and sitting 
than his back disability.

On physical examination, the veteran ambulated with bilateral 
limps secondary to his knees.  He had no cane, crutch or 
walker.  Examination of the spine revealed a flat back with 
mild increased kyphosis of the upper thoracic spine.  There 
was 25 degrees of lateral flexion bilaterally with pain, 25 
degrees of extension with pain, 45 degrees of forward flexion 
with pain limited by stiffness, 45 degrees of rotation to the 
right with pain and 55 degrees of rotation to the left with 
pain.  Sitting straight leg raises were to 90 degrees 
bilaterally without pain.  Supine straight leg raises were 65 
degrees on the left and 40 degrees on the right, both with 
hamstring tightness and pain in the back.  Neurosensory was 
intact distally to all digits.  Strength of the lower 
extremities was full bilaterally without weakness or atrophy 
of the major muscle groups.  The veteran was able to heel/toe 
walk and his gait was only limited by his arthritic knees.  
The examiner's diagnosis was chronic lumbosacral strain and 
spasm superimposed on degenerative disc disease of the lumbar 
spine.  The examiner estimated that during periods of flare-
ups, the veteran's loss of motion would be in the 20-25 
degree range.  The examiner also noted that the veteran had 
significant stiffness and ankylosing of his spine on range of 
motion.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5293 and 5295.  The Board 
notes that during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its March 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 



Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 40 percent for severe limitation of motion.  A 40 
percent rating is the highest rating available under this 
Diagnostic Code.
 
Under Code 5293 for intervertebral disc syndrome, a 40 
percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.
 
Under Code 5295, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The Board turns to the issue of rating the veteran's lumbar 
spine disability under the old and revised criteria for 
intervertebral disc disease.  The Board notes that the 
medical evidence of record shows that the veteran does not 
suffer from any radiculopathy.  Specifically the Board notes 
that the veteran denied any radicular type symptoms, 
neurosensory type symptoms or bowl or bladder involvement at 
his October 2002 VA examination.  Additionally, no 
neurosensory deficiency was noted on objective examination.  
Thus, the Board does not find that the veteran's medical 
records show persistent symptoms of neuropathy or other 
neurological findings so as to suggest that any degenerative 
disc disease is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief to warrant a 60 percent 
evaluation under former Diagnostic Code 5293 or 
incapacitating episodes as defined by the regulations to 
warrant a 60 percent rating under the revised Diagnostic Code 
5243.  As discussed in detail below, there is also no medical 
evidence to suggest a rating in excess of 40 percent is 
warranted under the either the old or new criteria for rating 
spinal disabilities based on limitation of motion or 
lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 40 
percent for severe limitation of motion.  A 40 percent rating 
was the highest rating available under this Diagnostic Code.  
Under the old Diagnostic Code 5295, a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the highest rating available under this 
Diagnostic Code.  Thus, a rating in excess of 40 percent is 
not available under the previous version of either of these 
Diagnostic Codes.

Under the revised regulations, a 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire spine. 
The October 2002 VA examination report does show some 
ankylosis of the spine.  However, with the regulatory 
definition of ankylosis in mind, there is no showing of 
unfavorable ankylosis of the entire thoracolumbar spine to 
warrant a 50 percent disability rating and certainly no 
objective evidence of ankylosis of the entire spine to 
warrant a 100 percent rating under the revised diagnostic 
codes for rating spinal disabilities.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 40 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the October 2002 VA 
examination report reflect consideration of pain.  The Board 
acknowledges the examiner's notation that during flare-ups 
the veteran has further limitation of motion.  However, even 
when taking into consideration this additional limitation of 
motion, a rating in excess of 40 percent is not warranted as 
the veteran is currently rated at the highest percentage for 
limitation of motion of the spine.  The provisions of 38 
C.F.R. § 4.40 do not apply when a veteran is already rated at 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  With regard to rating the 
disability under the criteria for intervertebral disc 
syndrome, as detailed above, a rating in excess of 40 percent 
is not warranted in the absence of objective evidence of 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes as defined by regulations, or 
pronounced, persistent neurologic symptoms with little 
intermittent relief.  There is no persuasive evidence that 
there is additional functional loss due to pain, weakness, 
fatigue, or incoordination so as to meet the criteria for a 
rating in excess of 40 percent under either the old or new 
rating criteria for intervertebral disc syndrome. 

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his back disability, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 40 percent has been met 
under either the old or new regulations applicable to the 
back disability.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to permit 
a favorable decision.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


